Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed May 27, 2022 have been entered.  Claims 1 and 7 have been amended.  Claims 12 and 13 have been cancelled. Claim 9 had previously been cancelled.  Claims 1-8, 10-11, and 14-15 are currently pending in the application. The amendments to claims 1 and 7 have rendered the previous rejection under U.S.C. 112(b) moot and is withdrawn. However, a new rejection under 35 U.S.C. 112(b) has been entered with regards to claims 1-6 as discussed below.
Applicant argues on pages 6-8 of Applicant’s remarks that the previously cited reference of Ellis (U.S. Patent No. 8,136,182), Harris (U.S. Publication No. 2006/0163935), and Wu (U.S. Publication No. 2007/0199153), do not disclose, teach or suggest the newly amended subject matter of wherein of a coupling component configured to couple the inflatable headboard apparatus with the inflatable mattress, the coupling component comprising a strap extending between a first connecting point on the first arm and a second connecting point on the second arm. However, a new rejection has been entered with the cited art of Ellis in view of D’Amico (U.S. Patent No. D880,197) as cited for claim 1, and Harris in view of Ellis and further in view of D’Amico as cited for claim 7, as discussed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Claim 1 recites the limitation "the inflatable mattress" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 are additionally rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (U.S. Patent No. 8,136,182) in view of D’Amico (U.S. Patent No. D880,197).
Regarding claim 1, Ellis discloses a wraparound inflatable headboard apparatus 112, comprising:  a headboard portion 200; a first arm 202 and a second arm 204 (Figure 3); and a plurality of accessories (comprising cup holders 280 and support 114, see Figures 3 and 7); a coupling component configured to couple the inflatable headboard apparatus 112 with the inflatable mattress 110 (Figure 6-8 and Col. 5, lines 4-18, where  the headboard 112 may be coupled to the inflatable mattress through the use of conventional fasteners, such as zippers, snaps, hook and lock fasteners, and clips); wherein the headboard portion 200 and the first and second arms 202 and 204 are configured to accommodate the plurality of accessories (where the cup holders 280 are located in arms 202 and 204, and where the support can be attached to the headboard portion 200 via fasteners, see Figures 2, 3, and 7, and see Col. 6, lines 23-34); wherein at least one of the accessories 280 is fixedly attached to the at least one of the headboard portion, the first arm 202, and the second arm 204 (where the cup holders 280 are attached to the arms 202 and 204, Figure 7 and Figure 3); and wherein at least one of the accessories 114 is removable from the at least one of the headboard portion 200, the first arm, and the second arm (where support 114 is detachable from the headboard 200 via fasteners, see Col. 6, lines 23-34 and Figures 2-3), and wherein at least one of the accessories 114 is removable from the at least one of the headboard portion 200, the first arm, and the second arm (where support 114 is detachable from the headboard 200 via fasteners, see Col. 6, lines 23-34 and Figures 2-3).
Ellis does not disclose the coupling component comprising a strap extending between a first connecting point on the first arm and a second connecting point on the second arm.
D’Amico teaches the coupling component comprising a strap (see annotated Figure 2, below) extending between a first connecting point on the first arm and a second connecting point on the second arm (see annotated Figures 1 and 2, below).

    PNG
    media_image1.png
    437
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    423
    581
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ellis so the coupling component comprises a strap extending between a first connecting point on the first arm and a second connecting point on the second arm, as taught by D’Amico, because the strap of D’Amico positions the first and second arm the exact distance of the inflatable mattress, such that a user would merely need to position the arms, then place the mattress over the top of the strap, where the weight of the mattress would hold the arms in place (see Figure 1, where the inflatable mattress overlies the top of the strap). Such a coupling component may be easier to some users than attempting to position two zipper, clip, or snap halves in place before ensuring each component is appropriately secured to prevent the headboard from detaching from the inflatable mattress. 
Regarding claim 2, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, further discloses wherein the plurality of accessories comprises at least one of a mobile device storage, a lantern, and a cupholder 280 (see Ellis, Figures 3 and 7).
Regarding claim 6, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, further discloses wherein one or more of the plurality of accessories 280 is integrated into a structural body of the wraparound inflatable headboard apparatus 112 (Figures 3 and 7, where cup holders 280 are integrated into the armrests 202 and 204).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of D’Amico and further in view of Coons (U.S. Publication No. 2019/0038024).
Regarding claim 3, Ellis, as modified, discloses the subject matter of claim 1. Ellis, as modified, does not disclose wherein one of the plurality of accessories is a holster.
Coons teaches wherein one of the plurality of accessories is a holster 75 (Figure 9, paragraphs 0018 and 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis, as modified, so that one of the plurality of accessories is a holster as taught by Coons, because the holster of Coons provides for storage for a self-defense weapon that may be access immediately by a person sleeping or lying in bed (paragraph 0008-0009).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of D’Amico and further in view of Nelson et al. (U.S. Publication No. 2017/0149181), hereinafter referred to as Nelson.
Regarding claim 4, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, does not disclose wherein one of the plurality of accessories is powered.
Nelson teaches wherein one of the plurality of accessories 100 is powered (Figures 4 and 10, where electrical hub 100 is powered through power cord 110 to outlet 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis, as modified, so that one of the plurality of accessories is powered as taught by Nelson, because providing the electrical hub accessory of Nelson is able to supply power to various electronic devices (such as laptop 24 and mobile phone 20 of Figures 1 and 2) used by a user sitting on the furniture assembly (Abstract and Figures 1 and 2).
Regarding claim 5, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, does not disclose wherein one of the plurality of accessories is an outlet.
Nelson teaches wherein one of the plurality of accessories 100 is an outlet 132c (Figure 4 and paragraphs 0068-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis, as modified, so that one of the plurality of accessories is an outlet as taught by Nelson, because providing the electrical hub accessory of Nelson is able to supply power to various electronic devices (such as laptop 24 and mobile phone 20 of Figures 1 and 2) used by a user sitting on the furniture assembly (Abstract and Figures 1 and 2).
Claims 7, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Publication No. 2006/0163935) in view of Ellis and further in view of D’Amico.
Regarding claim 7, Harris discloses an inflatable bed system, comprising: an inflatable headboard apparatus 6 further comprising a headboard, a first arm, and a second arm (see annotated Figure 2c, below); an inflatable mattress 14 (Figure 2c and paragraphs 0019-0020); wherein the headboard, the first arm, and second arm 6 (see annotated Figure 2c, below) are configured in a bracket shape; wherein the inflatable mattress 14 comprises a shape complementary to the bracket shape of the headboard, the first arm, and the second arm 6 such that the inflatable headboard apparatus 6 at least partially surrounds the inflatable mattress 14 (see annotated Figure 2c, below, and additionally see Figures 2a-c).

    PNG
    media_image3.png
    452
    592
    media_image3.png
    Greyscale

Harris does not disclose at least one accessory; wherein the at least one accessory is supplied proximal a user when the inflatable headboard apparatus is arranged about the inflatable mattress, and wherein the at least one accessory is coupled to and removable from the at least one of the headboard portion, the first arm, and the second arm, a coupling component configured to couple the inflatable headboard apparatus with the inflatable mattress, the coupling component comprising a strap extending between a first connecting point on the first arm and a second connecting point on the second arm..
Ellis teaches at least one accessory 280 (Figures 3 and 7); wherein the at least one accessory 280 is supplied proximal a user when the inflatable headboard apparatus 112 is arranged about the inflatable mattress 110 (Figures 2 and 3), and wherein the at least one accessory 114 is coupled to and removable from the at least one of the headboard portion 200, the first arm, and the second arm (where support 114 is detachable from the headboard 200 via fasteners, see Col. 6, lines 23-34 and Figures 2-3)..
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Harris with at least one accessory; wherein the at least one accessory is supplied proximal a user when the inflatable headboard apparatus is arranged about the inflatable mattress, and wherein the at least one accessory is coupled to and removable from the at least one of the headboard portion, the first arm, and the second arm., as taught by Ellis because the cupholders of Ellis allow for a drink to be stored in the armrests, in proximity to a user’s hand (Figures 3 and 7).
D’Amico teaches a coupling component configured to couple the inflatable headboard apparatus with the inflatable mattress (see annotated Figure 1, below, where the strap comprises the coupling component), the coupling component comprising a strap (see annotated Figure 2, above) extending between a first connecting point on the first arm and a second connecting point on the second arm (see annotated Figures 1 and 2, above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ellis so the coupling component comprises a strap extending between a first connecting point on the first arm and a second connecting point on the second arm, as taught by D’Amico, because the strap of D’Amico positions the first and second arm the exact distance of the inflatable mattress, such that a user would merely need to position the arms, then place the mattress over the top of the strap, where the weight of the mattress would hold the arms in place (see Figure 1, where the inflatable mattress overlies the top of the strap). Such a coupling component may be easier to some users than attempting to position two zipper, clip, or snap halves in place before ensuring each component is appropriately secured to prevent the headboard from detaching from the inflatable mattress. 
Regarding claim 8, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7. Harris, as modified, further discloses wherein the at least one accessory 280 further comprises additional storage (see Ellis, Figures 3 and 7 and Col. 5, lines 47-58).
Regarding claim 10, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7.  Harris, as modified, further discloses wherein the inflatable headboard apparatus 6 is arranged to at least partially surround the inflatable mattress 14 (see Harris, annotated Figure 2c, above).
Regarding claim 11, Harris, as modified, discloses the subject matter as discussed above with regard to claims 7 and 10.  Harris, as modified, further discloses wherein the inflatable headboard apparatus 6 imparts stability to the inflatable mattress 14 by contacting the inflatable mattress 14 on at least three sides thereof (see Harris, annotated Figure 2c, above).
Regarding claim 14, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7.  Harris, as modified, does not disclose wherein the headboard is at least partially elevated above the arms.
Ellis teaches wherein the headboard 200 is at least partially elevated above the arms 202 and 204 (Col. 5, lines 35-58 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Harris, as modified, so that the headboard is at least partially elevated above the arms as taught by Ellis, so as to provide sufficient height for support of the head, where the arms provide a gradual transition from the headboard to the cupholder at arm height, allowing the armrests to be more easily useable by a user for resting their arms or using an attached accessory, such as a cupholder (Col. 5, lines 35-58 and Figure 2).
Regarding claim 15, Harris, as modified, discloses the subject matter as discussed above with regard to claims 7 and 14.  Harris, as modified, further discloses wherein the headboard and the arms are at least partially elevated above the inflatable mattress 14 (see Harris, annotated Figure 2c, above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng (U.S. Publication No. 2007/0061977)
Wu (U.S. Patent No. 7,555,797)
Ving (U.S. Patent No. 3,419,309)
Finlay (U.S. Patent No. 2,150,434)
Smith (U.S. Patent No. 3,420,574)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673          

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673